Citation Nr: 1704356	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.

3.  Entitlement to an initial evaluation in excess of 20 percent for C6-7 radiculopathy of the left upper extremity.

4.  Entitlement to an initial evaluation in excess of 20 percent for musculocutaneous neuropathy of the right upper extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in October 2011, February 2014, November 2014 and December 2015.

The November 2014 Board decision denied the Veteran's claim for entitlement to service connection for sleep apnea and a TBI.  Subsequently, the Veteran appealed the denial of service connection for TBI to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  In a September 2016 Memorandum Decision, the Court set aside the Board's decision and remanded the matter. 

The December 2015 Board decision decided the issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.  The Board does not have jurisdiction currently over this issue.

As noted in prior remands, the issue of entitlement to a TDIU has been raised by the record.  The Veteran testified in October 2010 that he had to switch jobs three times due to being unable to maintain employment in the previous job due to his service-connected back disability.  Thus, the issue of entitlement to a TDIU is before the Board, as noted in the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The September 2016 Memorandum Decision instructed referral for the issues of service connection for conversion disorder and/or a somatization disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is required.

TBI

The Court's September 2016 Memorandum Decision indicated, in part, that the Board mischaracterized the VA medical examination reports of record and erred in not seeking clarification of the November 2009 TBI evaluation.  That examiner expressly noted subjective physical complaints other than headaches that VA recognizes as possible residuals of TBI; including dizziness, disequilibrium, fatigue, and loose stools but the examiner did not address the etiology of those complaints.

On remand, the Board finds that an additional TBI examination must be afforded the Veteran as it appears that the November 2009 examiner is no longer employed by VA.

Lumbar Spine

The Veteran was afforded a VA examination in February 2016.  It's unclear if the ranges of motion provided consider when pain was exhibited or other functional limitations.  Specifically, the examiner noted that the Veteran exhibited pain on motion with extension; but there is no indication of the exact limitation.  The Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59  provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  A new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59  in Correia.  

TDIU

The March 2016 Supplemental Statement of the Case (SSOC) did not re-adjudicate the Veteran's TDIU claim.  Thus, the claim must be returned to the AOJ for consideration in an SSOC.

Additionally, as to the claims for increased ratings for peripheral neuropathy of the extremities, the Board finds that these issues are inextricably intertwined with the claims on appeals remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran's VA treatment records were last associated with the claims file in May 2016.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records since May 2016 must be obtained and associated with the claims file.

2.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination of the spine to determine the manifestations and current level of severity of his service-connected spondylolisthesis, L4 and spondylosis.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b)  Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c)  The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  

(d)  Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's spondylolisthesis, L4 and spondylosis with bilateral lower extremity radiculopathy.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified residuals of a TBI.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand. All necessary tests should be accomplished. 

The AOJ should request that the examiner provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that the Veteran has manifested any residuals of his in-service TBIs since service.  All possible residuals should be considered and discussed; to include physical residuals, cognitive residuals and psychological manifestations.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Upon completion of the foregoing, readjudicate the Veteran's claims, to include entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




